DETAILED ACTION
Election/Restrictions 

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-14, drawn to a system and a method of operating a photoacoustic gas sensor device, classified in G01N29/2418.
II. Claims 15-20, drawn to a monolithic acoustic valve, classified in G01N29/222.

The inventions are independent or distinct, each from the other because: 

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claimed limitations of the claimed subcombination i.e. a perforated insulated silicon backplate coupled to a substrate and a perforated silicon membrane coupled to the substrate that are not required by the claimed combination.  The subcombination has separate utility such as i.e. a perforated insulated silicon backplate coupled to a substrate and a perforated silicon membrane coupled to the substrate. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Inventions I and II are related as combination and subcombination, wherein these distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


There are also 2 main species if either invention I or invention II as stated above is elected. The 2 main species are listed below.

1. Fig.13A: photoacoustic gas sensing system also includes a microcontroller coupled via conductor to gas heater. Gas heater is turned on and off via a driving signal provided by microcontroller. Microcontroller is also coupled via bus to MEMS microphones. The MEMS microphones receive a driving signal from controller and provide data to controller through the bus. Microcontroller is also coupled via conductor to MEMS valve (or PAS valve).
 
2. Fig.13B: photoacoustic gas sensing system further details for biasing and switching MEMS valve (or PAS valve).

There are also 4 main sub-species associated with each main specie as stated above. The 4 main sub-species are listed below.

1. Fig.9: a packaged photoacoustic gas sensing system, wherein PAS valve is distinct and separate from MEMS microphone.



3. Fig.11: a packaged photoacoustic gas sensing system, wherein PAS valve is distinct and separate from MEMS microphone, however, the PAS valve comprises a housing having an upper port and a lower port.

4. Fig.12: a packaged photoacoustic gas sensing system, wherein a dual port microphone has an upper port and a lower port, which is also the upper port of PAS valve housing.

There are also 6 sub-species associated with each main sub-specie as stated above. The 6 sub-species are listed below.

1. Fig.1-2: a PAS valve in an open and closed configuration, wherein the PAS valve comprises a first fixed membrane and a flexible membrane.

2. Fig.3: a PAS valve having a concentric circular pattern of perforations and a concentric hexagonal pattern of perforations.

3. Fig.4: a PAS valve having further structures i.e. an oxide layer portion and a substrate.

4. Fig.5: a PAS valve having an alternative hexagonal pattern of perforations.



6. Fig.8: a PAS valve in an open configuration having two backplates and a membrane located between the two backplates, wherein the PAS valve includes asymmetrical gaps between the membrane and each of the two backplates.


For restriction and species election purposes, for example, if applicant elects invention I, then applicant need to either elect one of the 2 main species as stated above. Then, applicant is required to elect one of the 4 main sub-species as stated above. Then, applicant is required to elect one of the 6 sub-species as stated above.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 8, and 15 are generic claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

The species are independent or distinct because it required a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Furthermore, the species are independent or distinct because patentably distinct features in each of the embodiments not found in one another. 

For example, second main specie of fig.13B contains photoacoustic gas sensing system further details for biasing and switching MEMS valve (or PAS valve). On the other hand, Fig.13A shows that: photoacoustic gas sensing system also includes a microcontroller coupled via conductor to gas heater. Gas heater is turned on and off via a driving signal provided by microcontroller. Microcontroller is also coupled via bus to MEMS microphones. The MEMS microphones receive a driving signal from controller and provide data to controller through the bus. Microcontroller is also coupled via conductor to MEMS valve (or PAS valve). There is no bias switching circuit as shown in fig.13A of first main specie.

Note that there is no statement in the instant specification regarding ‘obvious variants’ of one another, or useable together. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 










/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861